It is the duty of a mortgagor remaining in possession of the land to pay the taxes assessed upon it; and a purchase made by one whose duty it was to pay the tax operates as payment only, and confers no title as against the party to whom he owed the duty of payment. By the purchase of the tax title at the request and for the benefit of her husband, the mortgagor, the plaintiff acquired no title as against the defendant, the mortgagee. Kezer v. Clifford, 59 N.H. 208.
Exceptions overruled.
ALLEN, J., did not sit; the others concurred.